Citation Nr: 0945478	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  03-11 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The Veteran had active service from February 1979 to April 
1980.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an October 2002 
rating decision of the VA Regional Office (RO) in Reno, 
Nevada that denied service connection for PTSD and bipolar 
disorder.

The Veteran presented testimony in March 2004 before the 
undersigned Veterans Law Judge.  A transcript is of record.

The case was remanded for additional development in January 
2005 and November 2008.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In this regard, the Board observes that following the most 
recent supplemental statement of the case in June 2009, 
additional evidence was received, to include copies of 
service treatment records and a report of VA psychotherapy.  
The Board notes that while the service treatment records are 
duplicates of those previously reviewed, the June 2008 VA 
mental health report has not heretofore been considered.  
Neither the Veteran nor her representative has waived 
consideration of the evidence by the agency of original 
jurisdiction.  Under the circumstances, the Board cannot 
consider this evidence in the first instance and must remand 
this matter to the RO for a supplemental statement of the 
case. See 38 C.F.R. §§ 19.38(b) (3), 20.1304(c) (2009).  .

Additionally, the Board notes that the appellant appears to 
receive regular VA mental health treatment.  The June 2008 
clinic report cited above indicated that she would be 
scheduled for her next individual appointment in August 2008.  
VA outpatient dating through August 2006 are of record.  The 
claims folder thus indicates that potentially relevant 
evidence in support of the Veteran's claim may exist or could 
be obtained from a VA facility.  Therefore, VA mental health 
clinic treatment records dating from September 2006 should be 
retrieved and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  VA mental health clinic 
treatment records dating from 
September 2006 through the 
present should be retrieved 
and associated with the 
claims folder.

2.  After taking any further 
development deemed 
appropriate, the RO should 
re-adjudicate the issues on 
appeal.  If a benefit is not 
granted, the appellant and 
her representative should be 
provided a supplemental 
statement of the case and 
afforded an opportunity to 
respond before the case is 
returned to the Board for 
appellate disposition.


The purpose of this REMAND is to accord the Veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the Veteran until she 
is notified. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


